Citation Nr: 1012012	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-29 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to restoration of a 10 percent evaluation for 
residual laceration scar of the left upper lip.

2.  Entitlement to an increased rating for residual 
laceration scar of the left upper lip, currently evaluated as 
10 percent disabling.

3.  Entitlement to an increased rating for residual 
laceration scar of the left little finger, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from November 1976 to October 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The issues of entitlement to higher ratings for residuals of 
left little finger and left upper lip lacerations are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  An April 2008 rating decision proposed to reduce the 
evaluation of the Veteran's upper lip laceration residuals to 
a noncompensable rating, based on the findings of a March 
2008 examination.

2.  An August 2008 rating decision reduced the evaluation of 
the Veteran's left upper lip laceration residuals to 
noncompensable, effective November 1, 2008.

3.  Improvement of the left upper lip laceration residuals is 
not shown.


CONCLUSION OF LAW

The criteria for restoration of a 10 percent evaluation for 
residual scar of left upper lip laceration have been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.105, 3.344, 4.118, Diagnostic Code 7800 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  As discussed 
below, the Board has determined that the criteria for the 
benefit sought on appeal have been met.  Accordingly, no 
further notification or assistance pursuant to the VCAA is 
necessary.

Analysis

As an initial matter, the Board observes that there is no 
question that a disability rating may be reduced; however, 
the circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The U.S. Court of 
Appeals for Veterans Claims (Court), in Brown v. Brown, 5 
Vet. App. 413 (1993), interpreting the provisions of 38 
C.F.R. § 3.344, also interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must 
be ascertained, based upon a review of the entire recorded 
history of the condition, whether the evidence reflects an 
actual change in the disability and whether the examination 
reports reflecting such change are based upon thorough 
examinations (emphasis added).  Moreover, 38 C.F.R. §§ 4.2 
and 4.10 provide that in any rating-reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but also that that improvement in a 
disability actually reflects an improvement in the Veteran's 
ability to function under the ordinary conditions of life and 
work.  See Brown.

The Board also notes that 38 C.F.R. § 3.344(a) provides for 
the stabilization of disability evaluations and requires that 
prior to a rating reduction there must be a comparison of the 
evidence, and particularly any rating examinations, to ensure 
completeness and that ratings subject to temporary or 
episodic improvement will not be reduced on a single 
examination unless clearly warranted by all the evidence.  
Any material improvement must be reasonably certain to 
continue under the ordinary conditions of life.  But 38 
C.F.R. § 3.344(c) stipulates that the provisions of 38 C.F.R. 
§ 3.44(a) apply to ratings that have continued for long 
periods at the same level (meaning 5 years or more) and do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Reexaminations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.

The Veteran's service-connected residual scar of left upper 
lip laceration is currently evaluated under 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2009) [disfigurement of the 
head, face, or neck].

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002, 
see 67 Fed. Reg. 49490-99 (July 31, 2002) and again in 
October 2008.  The October 2008 revisions are applicable to 
claims for benefits received by the VA on or after October 
23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  In 
this case, the Veteran filed his claim for increase in 
November 2007.  Therefore, only the post-2002 and pre-October 
2008 version of the schedular criteria is applicable.

Diagnostic Code 7800 provides a 10 percent rating for facial 
scarring with one characteristic of disfigurement.  Under 
note (1), the 8 characteristics of disfigurement for purposes 
of evaluation under § 4.118 are: a scar 5 or more inches (13 
or more cm.) in length; scar at least one-quarter inch (0.6 
cm.) wide at widest part; surface contour of scar elevated or 
depressed on palpation: scar adherent to underlying tissue; 
skin hypo- or hyper-pigmented in an area exceeding six square 
inches (39 sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an 
area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

In this case, the report of a VA examination carried out in 
April 2006 indicates the report of an assault on the Veteran 
during service by three men.  The examiner noted that the 
Veteran wore a full beard and moustache so that it was not 
readily visible; however, he indicated that it could be 
palpated and was estimated to be 4 cm by 1.5 cm.  He 
identified adherence to underlying tissue, and noted that the 
texture was irregular, like a "wad of chewed flesh."  He 
also identified depression of the scar and noted that it was 
irregular.  The diagnosis was facial scar, not disfiguring.

In response to the Veteran's November 2007 claim for 
increase, he was afforded a VA fee basis examination in March 
2008.  The cursory report of that examination states that 
there was no scar on the face.  

Having carefully reviewed the record, as reflected by 
recitation of the evidence above, the Board finds that 
restoration of the Veteran's 10 percent evaluation is in 
order.  The RO's reduction appears to have been based on its 
determination that the residual left upper lip scar had 
somehow completely healed.  The Board disagrees with this 
finding.  Rather, the November 2007 examiner appears to have 
failed to fully examine the Veteran.  It is completely 
unclear to the Board how a scar that was noted to be 4 cm by 
1.5  cm, palpable, adherent, and irregular in April 2006 
could have gone completely undetected approximately two years 
later, without an appropriate explanation by the examiner.  
As such, the Board finds that the March 2008 examination 
report is insufficient for the purposes of evaluating the 
upper lip scar.  Consequently, the Board has determined that 
it cannot be stated with any certainty that there has been 
improvement in the Veteran's left upper lip scar. 
Accordingly, the 10 percent evaluation is restored.


ORDER

The 10 percent evaluation for residual laceration scar of the 
left upper lip is restored, subject to the controlling 
regulations applicable to the payment of monetary benefits.





REMAND

Service treatment records reflect that he suffered a severe 
laceration of the left fifth finger in August 1980.  The 
injury required stitches for closure.  On VA examination in 
June 1994, the examiner noted that the claims file was not 
available for review.  He identified a 13 cm scar along the 
lateral aspect of the left fifth finger and left metacarpal 
region.  The scar was 2 cm in diameter along the finger with 
lesser diameter along the left fifth metacarpal.  There was 
also a 1.5 cm scar along the fifth metacarpal crossing the 
other scar from the site of a suture.  The examiner noted 
that the Veteran had noticeable difficulty with dexterity of 
the left hand.  Neurologically, he noted that there was 
extreme tenderness along the lateral aspect of the left fifth 
finger.  The report of an April 2006 VA examination indicates 
that the Veteran had probable nerve damage as the result of 
the injury to his left fifth finger.  This disability is 
characterized as residuals of a laceration of the left little 
finger and is currently evaluated pursuant to the diagnostic 
criteria for scars; however, it does not appear that 
residuals aside from the scar have been considered.  The RO 
should, in the first instance, consider all residuals of the 
laceration and determine whether separate ratings are 
warranted.

Regarding the facial injury residuals, service treatment 
records disclose that the Veteran was in a fight in December 
1979 and suffered a through and through laceration of the 
left upper lip area from his own tooth.  The laceration was 
closed with stitches.  The report of the April 2006 VA 
examination indicates that the Veteran had numbness in the 
area of the scar and that there was adherence to underlying 
tissue.  The texture was irregular, and the examiner stated 
that it felt like a wad of chewed flesh.  The examiner noted 
that the Veteran had lost several teeth in the general region 
of the injury, and that he experienced severe throbbing 
headaches which he felt were associated with the injury.  As 
with the little finger disability, the residual scar of the 
left upper lip is evaluated pursuant to the criteria for 
scars, and it appears that other possible residuals of this 
injury have not been considered in the evaluation.  As such, 
an examination to determine the complete residuals of this 
injury should be carried out.

In light of the above discussion, the Board has determined 
that additional development is required.  Accordingly, the 
case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate 
VA dermatological, orthopedic, and 
neurological examinations to ascertain 
the extent of injury residuals sustained 
as the result of the in-service injuries 
to the left little finger and the left 
upper lip.
 
The claims file, to include a copy of 
this remand, must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s).  Any 
indicated special studies should be 
conducted.

The examiner(s) must document any and all 
skin, muscle, bone, and nerve pathology 
attributable to the wounds documented in 
service.  Affected muscle groups, nerves, 
and bones/joints must be clearly 
identified.  All scars must be clearly 
identified, measured, and fully 
described.

All medical complaints, symptoms, and 
clinical findings must be documented.  
The presence or absence, and, if present, 
the extent, of each of the factors 
provided in the rating criteria for 
muscle injury for each muscle group 
affected; the extent of the functional 
limitation caused by the pathology of 
each muscle group, bone, and joint 
pathology affected; all neurological 
manifestations including whether the 
paralysis of any affected nerve is 
moderate, severe, or complete; and any 
interference in employment caused by 
disfiguration, functional limitation, 
and/or impairment must be identified.

For all pathology identified, the 
examiner(s) must provide an opinion 
regarding whether it is at least as 
likely as not that such pathology is the 
residual of the injuries sustained in 
service.

All opinions expressed by the examiners 
must be accompanied by a complete 
rationale.

2.  Readjudicate the Veteran's claims, 
with application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


